El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El 4 de noviembre de 1986 los esposos demandantes Juan Pérez Mercado y Rosaura Martínez Morales, conjun-tamente con la demandada Rosa M. Martínez Rondón, otorgaron privadamente, por escrito y suscrito ante un no-tario, un contrato de opción mediante el cual esta última se comprometió a gestionar de la Administración de Regla-mentos y Permisos (A.R.Pe.) el permiso de segregación de un solar de mil (1,000) metros perteneciente a una finca ubicada en el Municipio de Hatillo, propiedad de dicha de-mandada, y a vender dicho solar a los demandantes por el precio de $22,000. De dicho precio éstos adelantaron a la *137demandada la cantidad de $10,000, habiendo acordado las partes que el balance se dividiría en dos (2) plazos iguales que habrían de ser pagados anualmente a partir del otor-gamiento de la escritura de compraventa. Tal balance sería garantizado mediante hipoteca sobre el solar objeto de la compraventa. Luego de que A.R.Pe. aprobara la referida segregación, el 28 de junio de 1988 los demandantes pre-sentaron su demanda en contra de la señora Martínez Ron-dón, en la cual alegaron lo siguiente:
CUARTO: —Que sin tener conocimiento!, l]os demandantes en-traron en estas negociaciones con la parte demandada, [sic] de que existía una hipoteca sobre la propiedad principal de la cual se segregaría el solar que ellos opcionaron con la demandada y a pesar de las gestiones que se han llevado a cabo con la insti-tución financiera acreedora de dicha hipoteca, dicha institución no ha querido liberar el solar que proponía segregar la deman-dada y vender a los demandantes. Escrito de revisión, Apéndice K, pág. 30.
Como único remedio, los demandantes solicitaron del tribunal que “condene a la demandada a satisfacer a los demandantes la suma de $12,562.79(1) más $3,000.00 en concepto de honorarios de abogado y le imponga a su vez la imposición [sic] de las costas, gastos, más los intereses le-gales a partir de la radicación de la presente demanda”. Escrito de revisión, Apéndice K, pág. 31.
En conformidad con lo dispuesto en la Regla 56.4 de *138Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y coetáneamente con la presentación de la demanda, los demandantes soli-citaron y obtuvieron una orden provisional de embargo so-bre la finca propiedad de la demandada para asegurar la efectividad de la sentencia que en su día pudiera recaer a su favor, en monto suficiente para cubrir las cantidades reclamadas. Según se desprende de los autos originales de este caso, el correspondiente mandamiento para la anota-ción del mencionado embargo fue presentado a la sección apropiada del Registro de la Propiedad el 14 de noviembre de 1988. Curiosamente, la anotación hecha por el Registra-dor relativa a dicho mandamiento, se lee del modo si-guiente:
Anot. B. En el Tribunal Superior de Puerto Rico se ha radicado una demanda sobre una acción civil en el caso n[ú]mero CS 88-1066 Juan (Mercado) digo Pérez Mercado y su esposa Ro-saura Martínez Morales, demandantes versus Rosa Mar[í]a Mart\í\nez Rond[ó]n [sic] demandada. Se solicita el pago de la suma de $12,562.79 más $3,000.00 dólares de honorarios de abogado. As[í] resulta del Registr[o y] copia certificada de la demanda presentada a las 2:35 p.M.del d[í]a 14 de noviembre de 1988 al asiento 480 del diario 91. Arecibo a 28 de noviembre de 1988[.] Dros. 32.00L] Firma ilegible. Reg[J [sic] [.](2) (Énfasis en el original.) Moción en solicitud se tome conocimiento judicial de certificación registral, Apéndice A, pág. 6.
La demandada fue emplazada mediante la publicación de edictos por alegadamente desconocerse su paradero, y habiéndose celebrado el juicio en rebeldía por no haber he-cho ésta alegación responsiva alguna, el tribunal dictó sen-tencia el 5 de julio de 1989 condenándola a pagar la suma reclamada de $12,562.79, más las costas e intereses legales a partir de la fecha de presentación de la demanda.
*139Habiendo advenido firme la sentencia, la parte deman-dante obtuvo una orden para su. ejecución mediante la venta judicial de la finca embargada. Celebrada la corres-pondiente subasta, el 15 de marzo de 1990 la finca fue ad-judicada a los mejores postores, Sres. Luis G. Román Torres, Gerardo Navas Cestero y Luis Rodríguez Mercado.
Mientras se desarrollaban los hechos antes relatados, mediante la Escritura Núm. 112 otorgada el 20 de mayo de 1988, ante el notario público Jorge A. Vera Vélez, la de-mandada Rosa María Martínez Rondón había vendido al interventor recurrente, don Luis Díaz Ríos, la finca antes mencionada por el precio de $36,000, de los cuales la ven-dedora recibió la suma de $6,000, habiendo retenido el comprador la cantidad de $30,000 para pagar la hipoteca que pesa sobre dicha propiedad. Desde entonces éste y su cónyuge han estado satisfaciendo los plazos mensuales en que se divide el pago de tal obligación.
Como puede verse, el otorgamiento de dicha escritura se llevó a cabo cinco y medio (5V2) meses antes de que se pre-sentara al Registro el mandamiento de embargo al cual hemos hecho referencia anteriormente. No obstante, la es-critura no fue presentada al Registro para su inscripción hasta el 24 de enero de 1989, o sea, con posterioridad a las fechas en que se presentó y anotó el referido embargo, pero con anterioridad a la fecha en que se llevó a cabo la men-cionada subasta y la resultante venta judicial.(3)
Así las cosas, el 23 de marzo de 1990, el interventor Luis Díaz Ríos presentó al tribunal de instancia un escrito mediante el cual impugnó la referida venta judicial ale-gando que (1) había adquirido el dominio de la finca previo a la anotación de su embargo, (2) su título estaba pen-diente de inscripción en el Registro de la Propiedad a la fecha de la subasta, (3) no se le notificó de ésta y, por con-*140siguiente, (4) la ejecución de la propiedad constituyó una violación de su derecho a un debido proceso de ley. Luego de varios trámites procesales, el tribunal celebró una vista en la cual oyó a los adquirentes por subasta y al interventor recurrente, quienes presentaron evidencia de natura-leza documental y testifical.
Mediante la resolución de la cual se recurre, fechada 8 de junio de 1990, el tribunal de instancia declaró sin lugar la petición del recurrente y ratificó la venta judicial del inmueble en cuestión, en ejecución de la sentencia previa-mente dictada. El tribunal de instancia determinó que el contrato de compraventa en virtud del cual adquirió el re-currente la finca en cuestión resultaba nulo por razón de que siendo éste casado otorgó la escritura de compraventa como soltero y no realizó acto afirmativo alguno para que su esposa ratificara la mencionada escritura. Apoyó su re-solución en las disposiciones del Art. 149 de la Ley Hipote-caria y del Registro de la Propiedad, 30 L.P.R.A. see. 2473.(4)
Habiendo decidido revisar, el 6 de noviembre pasado ex-pedimos el auto correspondiente. Todas las partes en este litigio, con excepción de la demandada Rosa M. Martínez Rondón, han presentado sus correspondientes alegatos. A la luz de los hechos que hemos reseñado, procedemos a revocar la resolución de la cual se recurre.

*141
I


Exposición del derecho aplicable

En el caso de autos es imprescindible, en primer lugar, distinguir los remedios provisionales estatuidos en las Re-glas 56.4 y 56.7 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III). La primera de dichas reglas establece, en lo pertinente:

56.4. Embargo o prohibición de enajenar

Si se hubiere cumplido con los requisitos de la Regla 56.3, el tribunal deberá expedir, a moción ex parte de un reclamante, una orden de embargo o de prohibición de enajenar. En el caso de bienes inmuebles, tanto el embargo, así como la prohibición de enajenar se efectuarán anotándolos en el registro de la pro-piedad y notificándolos al demandado....
La Regla 56.7 de Procedimiento Civil, supra, en lo per-tinente, lee de la forma siguiente:
En una acción que afecte el título o el derecho de posesión de propiedad inmueble, el demandante al tiempo de presentar la demanda y el demandado al tiempo de formular su contesta-ción, o en cualquier tiempo después, cuando solicitaren se declare que lo que se reclama es suyo, podrán previa notificación a la parte adversamente afectada, presentar para su anotación al registrador de la propiedad del distrito en que esté situada la propiedad o alguna parte de la misma, un aviso de estar pen-diente la acción, que contenga los nombres de las partes, el objeto de la acción o defensa y una descripción de la propiedad afectada por dicha acción. Sólo desde el día de la presentación del aviso para ser anotado se considerará que el comprador o la persona que adquiere un derecho sobre la propiedad litigiosa, tiene conocimiento.
El tribunal ante el cual se encuentra pendiente la acción ten-drá la facultad para ordenar la cancelación del aviso de cues-tión litigiosa pendiente, previa la celebración de una vista y la prestación de una fianza en la cuantía que estime razonable, tomando en cuenta la probabilidad de prevalecer la parte ac-*142tora, el valor de la propiedad o derecho envuelto y las demás circunstancias del caso.(5)
Ambas reglas forman parte del esquema de remedios provisionales de las Reglas de Procedimiento Civil que per-sigue el fin de asegurar que una sentencia futura sea ejecutada.(6) Debemos señalar que cabe la posibilidad de que los citados mecanismos procesales puedan parecemos similares, mas no es así. Ambos procedimientos tienen diferencias sustanciales, no sólo relativas a su naturaleza sino, más importante aún, a las consecuencias jurídicas que traen consigo.
Como hemos visto, la citada Regla 56.4 regula el mecanismo que debe utilizarse para llevar a cabo la anotación de embargo en aseguramiento de sentencia, mientras que la Regla 56.7, supra, establece el procedimiento que se ha de seguir en los casos de anotación de demanda. Ambos *143procedimientos convergen en un punto común: el Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad(7) medio a través del cual tienen acceso al Registro de la Propiedad. Dicho artículo establece, en lo pertinente:
See. 2401. Anotación preventiva — Quiénes pueden pedirla
Podrán pedir anotación preventiva de sus respectivos dere-chos en el Registro:
1ro. El que reclamare enjuicio la propiedad de bienes inmue-bles o la constitución, declaración, modificación o extinción de cualquier derecho registrable o el que reclamare en alguna ac-ción que afecte el título de propiedad inmueble, o sobre la vali-dez y eficacia, o invalidez o ineficacia, del título o títulos refe-rentes a la adquisición, constitución, declaración, modificación o extinción de los precitados derechos registrábles.
2do. El que con arreglo a derecho obtuviere a su favor man-damiento de embargo, sobre bienes inmuebles del deudor.
Cabe apuntar que ambos asientos se caracterizan por su temporalidad; éstos son provisionales en virtud de la natu-raleza misma del Art. 112 de la Ley Hipotecaria y del Re-gistro de la Propiedad, supra. A este respecto, se ha dicho:
Todas las definiciones que se han ensayado de las anotacio-nes preventivas giran en torno a la provisionalidad y tempora-lidad del asiento. Se tratará siempre de publicar derechos im-perfectos o procedimientos que pudieran dar lugar a un asiento definitivo. L. Mojica Sandoz, Apuntes sobre el origen, efectos y extinción de las anotaciones de demanda y de embargo, 52 Rev. Jur. U.P.R. 451 (1983).
No obstante, debemos analizar los tipos de derechos que tienen acceso al Registro de la Propiedada través de cada una de estas anotaciones para comprender la verdadera diferencia entre ellos.
El Art. 112(lro) de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2401(lro), se refiere a la llamada anotación preventiva de demanda, cuyo pro-*144pósito es el de dar aviso de pleito pendiente (lis pendens) sobre la titularidad o algún otro derecho real en relación al inmueble sobre el cual recae dicha anotación, propósito que es idéntico al del primer párrafo de la Regla 56.7, supra. La única diferencia existente entre la actual disposición del Art. 112(lro), supra, y el llamado aviso de pleito pen-diente (o de lis pendens) del primer párrafo de la Regla 56.7, supra, es que el primero exige la intervención judicial; o sea, requiere un mandamiento judicial para que la anotación sea practicada debidamente a menos que la ac-ción ejercitada tenga apoyo en un derecho real inscrito, como lo es la acción de ejecución de hipoteca, en cuyo caso bastará con presentar al Registro una copia certificada de la demanda. (8) De manera que se trata de acciones reales que versan sobre el título de derechos inscritos. A los efec-tos, explican Roca Sastre y Roca-Sastre Muncunill:
... La naturaleza jurídica de la anotación preventiva de de-manda es ser un asiento registral que publica el hecho de ha-berse interpuesto demanda que ha iniciado un proceso judicial, generalmente civil, en el que se ejercita alguna pretensión pro-cesal relativa al dominio o derechos reales sobre fincas. (Enfasis en el original suprimido, énfasis suplido y escolios omitidos.) R.M. Roca Sastre y L.M. Roca-Sastre Muncunill, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV, Vol. 1, pág. 38.
Por lo tanto, las acciones puramente personales no tienen acceso al Registro de la Propiedad a través del Art. 112(lro) de la Ley Hipotecaria y del Registro de la Propiedad, supra.
Indudablemente las demandas judiciales en las que se ejer-*145cite una acción puramente personal o creditual, que no pueda conducir por virtud de su desenvolvimiento específico, a una modificación jurídica, real inmobiliaria a favor del demandante, no son susceptibles de la anotación preventiva que examinamos. (Énfasis y escolio omitidos.) Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 38.
Como dijimos anteriormente, el Art. 113 de la Ley Hipo-tecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2402,(9) es claro al hacer obligatoria la intervención judicial:
En el caso del número uno de la sección anterior, no podrá hacerse la anotación preventiva sino cuando se ordene por pro-videncia judicial dictada a instancia de parte legítima y en vir-tud de documento bastante al prudente arbitrio del juzgador, excepto cuando la acción tenga un derecho real inscrito como base para su ejercicio, en cuyo caso será suficiente para su ano-tación en el Registro la presentación de copia certificada de la demanda.
El citado es el único mecanismo que procede cuando se pretende anotar preventivamente una demanda en el Registro de la Propiedad. Es imprescindible que el presentante cumpla a cabalidad con este artículo y conceda al Registrador el beneficio de tener los documentos necesarios para llevar a cabo la anotación. La falta de cumplimiento con este procedimiento conlleva la nulidad del asiento practicado. Fue este razonamiento el que nos condujo a declarar ineficaz el primer párrafo de la Regla 56.7, supra. Véase Rocafort v. Álvarez, 112 D.P.R. 563, 571 esc. 5 (1982).
Por otro lado, el Art. 112(2do) de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2401(2do), estatuye la llamada anotación preventiva de embargo. Contrario a la anotación de demanda regulada en el inciso primero, esta anotación no tiene que afectar o tratar sobre *146el título de un derecho inscrito. El Prof. Herminio Brau, refiriéndose al Art. 42 de la Ley Hipotecaria anterior (pre-decesor del vigente Art. 112, supra), nos explica en detalle:
Como corolario de las disposiciones de este artículo, la juris-prudencia ha sostenido que la anotación preventiva de embargo no crea ni declara derecho alguno a favor del anotante; no al-tera la naturaleza de las obligaciones, ni puede convertir en real e hipotecaria la acción que carezca de este carácter; no reserva rango como la mención. H.M. Brau del Toro, Apuntes para un curso sobre el estado del derecho inmobiliario registral puertorriqueño bajo la Ley Hipotecaria de 1893, 48 Rev. Jur. U.P.R. 113, 293 (1979).
Por lo tanto, la anotación de embargo en el Registro de la Propiedad se refiere a acciones que no conllevan modifi-cación o extinción de algún derecho inscrito.
La expuesta no es la única diferencia que existe entre ambas anotaciones. Como expresáramos anteriormente, los efectos jurídicos de la anotación de demanda (Art. 112(lro) de la Ley Hipotecaria y del Registro de la Propiedad, supra) y la anotación de embargo (Art. 112(2do) de la Ley Hipotecaria y del Registro de la Propiedad, supra) son completamente distintos. Es importante, particularmente en el caso de autos, conocer el efecto que las referidas anotaciones tienen sobre títulos anteriores o posteriores a la anotación de que se trate. Comparemos dichos efectos. Mojica Sandoz nos explica lo siguiente:
Quien reclama el cumplimiento de una obligación y consigue anotación sobre finca inscrita, es acreedor anotante. Quien re-clama la declaración de un derecho real y consigue anotación no es un acreedor, está pidiendo se le reconozca un derecho que él ya tiene sobre la finca .... Por eso han merecido siempre ser tratados en dos disposiciones distintas.
. . . . . . . .
De manera que en caso de anotación de embargo, si se pre-senta y registra un título anterior en fecha a la anotación, sur-girá del mismo registro la ineficacia del embargo. La anotación retendrá una existencia formal hasta que se ordene la cancela-*147ción, pero no podrá tener eficacia más allá de lo que la propia ley concede. Por tanto en caso de ejecución del embargo, la venta quedará sujeta a los títulos inscritos de fecha anterior a la anotación, si es que son compatibles con el dominio, y no podrá ser inscrita si los títulos inscritos son incompatibles. Re-cuérdese que el embargante no es tercero.
. . . . . . . .
Nótese que si el titular anterior en fecha, pero que inscribe con posterioridad ala anotación, lo es de un derecho compatible con el dominio, una hipoteca por ejemplo, atendido el Artículo 117, no se sentirá provocado a asistir al procedimiento que mo-tivó la anotación, sino que confiara [sic] en que no podrá nunca cancelarse su título en virtud de una anotación que de acuerdo con la misma ley no puede perjudicarlo.
. . . . . . . .
Por el contrario, si se trata de una anotación de demanda de propiedad, bajo el número primero del Artículo 112, los efectos son distintos. Ya no se trata de un acreedor, sino de un titular que llega al Registro como único puede, con una acción judicial. Merece los efectos publicitarios del Registro, y prevalecería aún sobre titulares anteriores en fecha a la anotación. Nos parece que no entenderlo así daría paso a situaciones claramente injustas. (Enfasis en el original suprimido, énfasis suplido y escolio omitido.) Mojica Sandoz, supra, págs. 459-460.
De igual forma se manifiesta Roca Sastre al sostener que un título anterior a la anotación de embargo prevalece sobre ésta, aunque se inscriba posteriormente en el Regis-tro de la Propiedad, sucediendo todo lo contrario cuando se trata de la anotación preventiva de demanda. A tales efec-tos, expresa:
...La anotación preventiva de embargo no surte los efectos propios de la hipoteca en trance de ejecución sino a los terceros poseedores, esto es, de los posteriores adquirentes a la anota-ción preventiva de embargo misma de la finca o derecho real, por cuya razón aquellos efectos no se dan contra los adquirentes de finca o derecho en virtud de título anterior a la expresada anotación preventiva de embargo, pero inscrito después de ésta.
Por consiguiente, dicho efecto propio de la hipoteca en ejecu-ción es negado en este caso a la anotación preventiva de embargo. El que haya adquirido la finca o derecho real antes de anotado preventivamente el embargo, no tiene la consideración *148de tercer poseedor y, por consiguiente, no puede afectarle dicha anotación preventiva en sí, una vez se inscriba su título adqui-sitivo anterior. (Énfasis en el original suprimido y énfasis suplido.) Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 127.
Al comentar sobre este particular, Lacruz Berdejo y Sancho Rebullida resumen así los efectos de la anotación preventiva de embargo:
Efectos de la anotación de embargo son:
a’) La relativa ineficacia —es decir, en cuanto perjudiquen a los derechos del anotante— de las enajenaciones realizadas tras ella: no de las anteriores, aunque se inscriban después (arg., art. 44 Lh.).
b’) Tener el acreedor anotante, relativamente al inmueble anotado, la preferencia para el cobro establecida en el art. 1923 Ce., es decir, sólo en cuanto a los créditos posteriores (art. 44 Lh.). (Énfasis suprimido.) J.L. Lacruz Berdejo y EA. Sancho Rebullida, Derecho Inmobiliario Registral, Barcelona, Ed. Bosch, 1977, págs. 273-274.
En conformidad con lo antes expuesto, el párrafo inicial del Art. 149 de la Ley Hipotecaria y del Registro de la Propiedad(10) dispone lo siguiente:
Los que registren sus derechos con posterioridad a la anota-ción se entenderán notificados de la existencia del pleito para todos los efectos legales, y que han consentido la cancelación de sus asientos en caso de que sea vendida judicialmente la finca aunque sus títulos tengan fecha anterior a la anotación. (Énfa-sis suplido.)
Una simple lectura de la transcrita disposición legal a la luz de las otras disposiciones y los principios legales que hemos comentado, debe conducir inescapablemente a la conclusión de que ésta es aplicable exclusivamente a la anotación de demanda dispuesta por el Art. 112(lro) de la Ley Hipotecaria y del Registro de la Propiedad, supra.
*149Como han dicho Lacruz Berdejo y Sancho Rebullida en la obra citada:
La anotación es una advertencia a los posibles adquirentes de los bienes anotados. Su efecto consiste “en asegurar un rango al derecho real que como consecuencia del litigio pueda consti-tuirse, asegurando la retroactividad del mismo al momento de la anotación de la demanda frente a los terceros que hayan inscrito en el intermedio algún derecho” (Cossio). En principio, carece de los demás efectos, defensivos y ofensivos de una inscripción. Lacruz Berdejo y Sancho Rebullida, op. cit., pág. 269.
Una vez aclaradas las diferencias entre la anotación preventiva de demanda y la anotación de embargo, es ne-cesario exponer otros principios de Derecho aplicables a las controversias suscitadas en el caso de autos. Debemos ex-presarnos, en primer lugar, sobre la doctrina que regula la confirmación o ratificación de los contratos que son anula-bles, situación que se presenta en este caso.
No cabe duda de que a partir de 21 de mayo de 1976 —fecha de vigencia de la Ley Núm. 51 aprobada por la Asamblea Legislativa, la cual enmendó el Art. 1313 del Código Civil, 31 L.P.R.A. see. 3672 — (11) son actos de disposición tanto la venta de bienes inmuebles pertenecientes a la sociedad legal de gananciales como la compra de dichos bienes, por lo que es necesaria la concurrencia de ambos *150cónyuges en la escritura de compraventa mediante la cual se adquieren tales bienes. Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990), y casos allí citados. Sin embargo, la adquisición por compra de un bien inmueble, para la sociedad legal de gananciales, por uno de los cón-yuges sin el consentimiento por escrito del otro en violación a lo dispuesto por el Art. 1313 del Código Civil, supra, no constituye un acto nulo, sino anulable y, por lo tanto, ratificable. Trabal Morales v. Ruiz Rodríguez, supra; Madera v. Metropolitan Const. Corp., 95 D.P.R. 637 (1967).
Sabido es que todo contrato nulo es inexistente en Derecho desde el momento mismo en que se otorga y, por lo tanto, nunca genera consecuencias de ley. Al contrario, el acto o contrato anulable produce efectos jurídicos mientras no se declare su nulidad. Santiago Marrero v. Tribunal Superior, 89 D.P.R. 835 (1964).
Por otro lado, el Art. 1254 de nuestro Código Civil(12) establece:
Pueden ejercitar la acción de nulidad de los contratos los obli-gados principal o subsidiariamente en virtud de ellos. Las per-sonas capaces no podrán, sin embargo, alegar la incapacidad de aquéllos con quienes contrataron; ni los que causaron la intimi-dación o violencia, o emplearon el dolo o produjeron el error, podrán fundar su acción en estos vicios del contrato. (Enfasis nuestro.)
De los principios antes expuestos podemos concluir, entonces, lo siguiente: la persona legitimada para impugnar la validez de un acto o contrato será aquella que esté obligada principal o subsidiariamente en virtud del mencionado acto o contrato. Definitivamente, en el caso de un contrato otorgado por un cónyuge sin la comparecencia del otro —en la eventualidad de que el consentimiento de *151éste resulte indispensable — (13) la única persona legiti-mada para impugnar dicho contrato será el cónyuge sin cuyo consentimiento se otorgó.
Expuesta la doctrina aplicable, sólo queda resumir los principios enunciados que servirán de apoyo para resolver las controversias ante nos:
1. Las Reglas 56.4 y 56.7 de Procedimiento Civil de 1979, supra, se refieren a mecanismos procesales que cum-plen cometidos distintos, aunque tienen acceso al Registro a través del mismo Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad, supra.
2. La anotación preventiva de demanda tiene acceso al Registro cuando se reclaman derechos que tengan que ver directamente con el título inscrito y de algún modo pueden afectarlo. Esta anotación puede llevarse a cabo exclusiva-mente por mandamiento judicial o, en el caso de que se fundamente en un derecho real inscrito, por medio de copia certificada de la demanda.
3. La anotación de embargo tiene como fin asegurar el crédito de un acreedor del titular del bien inscrito. Sin embargo, no afecta de modo alguno el título del derecho inscrito.
4. La anotación preventiva de demanda amenaza poten-cialmente los títulos anteriores a la anotación y puede pre-valecer sobre los mismos. Es a esta anotación a la cual se refiere exclusivamente el Art. 149 de la Ley Hipotecaria y del Registro de la Propiedad, supra.
5. La anotación preventiva de embargo no afecta los tí-tulos anteriores a la anotación, aunque los mismos hayan ganado acceso al Registro con posterioridad a la referida anotación.
6. La persona legitimada para ejecutar la acción de nu-lidad de un contrato otorgado por un cónyuge sin la concu-rrencia del otro es aquel sin cuyo consentimiento se otorgó.
*152HH HH

Aplicación de la doctrina a los hechos en el caso de autos

En primer lugar, a todas luces el Registrador de la Pro-piedad en este caso confundió los mecanismos de acceso al Registro de la Propiedad de ambas anotaciones (demanda y embargo). Basta una lectura a la anotación practicada para darnos cuenta. Surge de los autos el hecho de que el Registrador recibió del presentante un mandamiento de anotación de embargo y no una copia certificada de la demanda. Este mandamiento se hizo a tenor con las dispo-siciones de la Regla 56.4 de Procedimiento Civil de 1979, supra. Procedía, entonces, tomar la correspondiente anota-ción de embargo en los libros del Registro con el fin de asegurar el crédito personal de los demandantes reclamado en la demanda. Por tal razón, consideramos que el asiento practicado por el Registrador en este caso carecía de efica-cia jurídica alguna respecto al interventor recurrente como adquirente anterior de dicho inmueble.
El tribunal de instancia aplicó, por otra parte, el Art. 149 de la Ley Hipotecaria y del Registro de la Propiedad, supra, al resolver este caso, lo cual resulta improcedente. Una mera lectura a la referida disposición de ley nos lleva a la conclusión de que ésta es aplicable exclusivamente a la anotación de demanda realizada a tenor con el primer in-ciso del Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad, supra. No tratándose en este caso de este tipo de anotación, la referida disposición es inaplicable. Es por tal razón que el tribunal de instancia erró al ratificar la venta judicial, desconociendo de ese modo el título del aquí interventor recurrente. Este, según la exposición que de los hechos hiciéramos en la primera parte de esta opinión, otorgó una escritura de compraventa por medio de la cual adquirió el título de la finca en cuestión, previo a la anota-ción que del embargo se hiciera en el Registro. Según la *153doctrina expuesta anteriormente, dicho título prevalece so-bre el resultado de la venta judicial, a pesar del hecho de que dicho negocio jurídico ganó acceso al Registro con pos-terioridad a la anotación del referido embargo.
En su resolución, la juez de instancia hizo constar, entre otros que no merecen discusión por su obvia improceden-cia(14) como fundamento para no reconocer validez al título del interventor recurrente, el hecho de que el señor Díaz Ríos compareció como soltero al otorgamiento de la escri-tura de compraventa, siendo éste casado y que dicho nego-cio jurídico no fue ratificado por su esposa. No estamos de acuerdo. La única persona legitimada para impugnar el mencionado contrato era la esposa del interventor. Esta no ha ejecutado dicha acción(15) Siendo la señora Díaz la única persona legitimada para invocar el vicio del referido contrato, los adquirentes del inmueble en la subasta judi*154cial, efectuada en ejecución de la sentencia dictada en este caso, estaban impedidos de impugnar su validez.
Por los fundamentos antes expuestos, se revoca la reso-lución recurrida, de 8 de junio de 1990, y en su consecuen-cia se anula la venta judicial efectuada en este caso en eje-cución de la sentencia dictada originalmente, y se decreta, además, la cancelación del asiento practicado en el Regis-tro de la Propiedad mediante el cual se inscribió el título resultante de dicha venta judicial. Nada de lo aquí dis-puesto impedirá a doña Marta Díaz Figueroa otorgar la correspondiente escritura pública a los efectos de ratificar la compra hecha por su esposo, el interventor Luis Díaz Ríos, del inmueble objeto de este recurso, a tenor con lo dispuesto por el Art. 1313 de nuestro Código Civil, supra, y el Art. 1263 de nuestro Código Civil, 31 L.P.R.A. see. 3522.
El Juez Asociado Señor Negrón García disintió me-diante opinión escrita. Los Jueces Asociados Señores Her-nández Denton y Fuster Berlingeri no intervinieron.
— O —

 En su demanda desglosaron dicha suma así:
“QUINTO: — Que los demandantes le han requerido a la parte demandada la devolución de los $10,000.00 en vista del incumplimiento del Contrato de Opción, y ésta se ha negado a devolver los mismos.
“SEXTO: — Que en adición a los $10,000.00 que han pagado los demandantes a la demandada, éstos le han hecho abonos adicionales que ascienden a $1,562.79.
“SEPTIMO: — Que de conformidad con la cláusula número Octava del Contrato de Opción que se acompaña con la presente demanda, existe una penalidad contra la demandada de ésta no cumplir con las disposiciones del Contrato de Opción al cual se obligó con los demandantes.
“OCTAVO: — Que al día de hoy la parte demandada le adeuda a la parte deman-dante $12,562.79, deuda que es final, firme y ejecutoria.” Escrito de revisión, Apén-dice K, pág. 31.


(2) Se despierta nuestra curiosidad por el hecho de que surge del talón de pre-sentación que obra en los autos y de una certificación del Alguacil de la Sala de Arecibo, que todo cuanto fue presentado en dicha fecha fue el mandamiento de embargo, al cual hemos hecho referencia anteriormente, y no una copia certificada de la demanda. No surge del expediente explicación alguna para esta incongruencia.


(3) El título de dominio sobre la finca en cuestión quedó finalmente inscrito a favor del interventor, en virtud de la referida escritura, el día 1ro de agosto de 1989.


(4) Además, el tribunal determinó que el recurrente no era un adquirente de buena fe, ya que supuestamente conocía del contrato de opción entre los demandan-tes y la demandada, tuvo que adelantar $3,000 a la demandada para que ésta pagara cierta reclamación entablada en su contra por razón de una alegada segregación de quinientos (500) metros practicada en la finca objeto de este litigio y porque desco-nocía el estado civil de la demandada. Aparte de que los demandantes no inscribieron su contrato de opción ni atacaron en su demanda el título del recurrente —razones por las cuales no está enjuego la figura del adquirente de buena fe en este caso— no sabemos, ni el tribunal lo explica, qué tienen que ver los hechos antes relatados con la controversia que motivó la resolución de la cual se recurre.


(5) Recordemos que en el caso Rocafort v. Álvarez; 112 D.P.R. 563 (1982), este Tribunal se enfrentó a la real contradicción entre la Regla 56.7 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y el Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2401, resultando ser ésta la siguiente: respecto al aviso de pleito pendiente (lis pendens), regulado por la citada Regla 56.7, no se requiere, para su anotación en el Registro, la intervención judicial, siendo la voluntad de las partes el factor necesario para tal anotación. La situación bajo el Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad, supra, es distinta ya que el procedi-miento utilizado para llevar a cabo una anotación de demanda bajo el primer inciso de este artículo se rige por el Art. 113 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2402. Esta- disposición hace necesaria la presentación de una copia certificada de la demanda sólo “cuando la acción tenga un derecho real inscrito como base para su ejercicio” (Art. 113, supra), en los demás casos hará falta una providencia judicial al efecto.
Dicha contradicción fue resuelta por el Tribunal al expresarse de la forma si-guiente:
“El desarrollo y extraordinario avance de la facultad de interpretación judicial de las leyes por el método evolutivo histórico, también llamado sociológico, y el re-curso a la sistematización del Derecho, pueden ir en auxilio de la integridad de nuestro ordenamiento legal declarando ineficaz el primer párrafo de la Regla 56.7 y conservando su párrafo segundo que introduce el provechoso y justo recurso de fianza que permita al demandado que sufre la anotación de sus bienes liberarlos de este gravamen interino, pero aun así gravamen, mediante la prestación de adecuada fianza.” Rocafort v. Álvarez, supra, pág. 572.


(8) Véase P.R. Prod. Credit Assoc. v. Registrador, 123 D.P.R. 231 (1989), en cuanto al uso del embargo para asegurar la efectividad de una sentencia.


(7) 30 L.P.R.A. see. 2401.


(8) Continuamos llamando lis pendens a la anotación realizada con el propósito de dar publicidad a terceros de Una demanda que tenga que ver directamente con el título inscrito en el Registro de la Propiedad. Recordemos que el caso Rocafort v. Álvarez, supra, sólo aclara la forma en que se llevará a cabo tal anotación, la cual deberá hacerse mediante intervención judicial o copia certificada de la demanda. Sin embargo, el concepto lis pendens sigue siendo adecuado al referirnos a la mencionada anotación.


(9) 30 L.P.R.A. see. 2402.


(10) 30 L.P.R.A. see. 2473.


 “JvJq obstante lo dispuesto en la see. 284 de este título, ninguno de los dos podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles o inmuebles de la sociedad de gananciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.
“Todo acto de disposición o administración que sobre dichos bienes haga cual-quiera de los cónyuges en contravención a esta sección, y los demás dispuestos en este título, no perjudicará al otro cónyuge ni a sus herederos.
“El cónyuge que se dedicare al comercio, industria, o profesión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consen-timiento del otro cónyuge. No obstante, será responsable por los daños y perjuicios que pudiere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales.” 31 L.P.R.A. see. 3672.


(12) 31 L.P.R.A. sec. 3513.


(13) Véase Banco de Ahorro del Oeste v. Santos, 112 D.P.R. 70 (1982).


 Véase esc. 4.


 Sobre este particular, la juez de instancia hizo la determinación siguiente:
“... Sobre su incomparecencia al otorgamiento de la escritura la señora Marta Díaz Figueroa atestó que no podía dejar solo el colmado en Hatillo porque ese día el único empleado que tenían había faltado, pero cuando llegara su esposo ella ratifi-caría la escritura. Su esposo retornó al negocio alrededor de las 7:00 de la noche y no le dijo que fuera a firmar. Nunca firmó. No estaba de acuerdo con la compra. Luego testificó que no había firmado porque el licenciado Vera Vélez, al cual conocía y había otorgado escritura en su presencia, [sic] no la había llamado. Más adelante testificó que no fue al oto[r]gamiento de la escritura porque su esposo le informó que ella no tenía que firmar. El [sic] Tribunal no le mereció credibilidad el [sic] testimonio de Doña Marta V[i]rgen D[í]az Figueroa, por las contradicciones incurridas para justi-ficar su incomparecencia al otorgamiento de la Escritura Número 112, no obstante haber testificado que en otras ocasiones que vendió y/o compró propiedad con su esposo siempre compareció al otorgamiento de la misma ante el Notario Público Jorge A. Vera Vélez.” Escrito de revisión, Apéndice A, págs. 8-9.
Dicho testimonio tiende a explicar las razones por las cuales la señora Díaz no compareció en la escritura de compraventa al momento de su otorgamiento. No obs-tante, las razones que tuvo ésta para no hacerlo son inmateriales. Lo importante sobre este particular sería determinar si existe la manifestación voluntaria e inequí-voca de dicha cónyuge al efecto de ratificar el referido negocio jurídico mediante los medios que la ley señala. Por considerarlo innecesario a la luz del remedio provisto en este caso, no habremos de pasar juicio sobre dicho testimonio y su efecto a la luz de lo dispuesto en los Arts. 1261 y 1313 de nuestro Código Civil, 31 L.P.R.A. sees. 3520 y 3672, sobre éste.
Surge de los autos, además, que la señora Díaz testificó sobre el hecho de que ella misma expidió sobre su firma algunos cheques destinados a pagar los plazos de la hipoteca que grava el referido inmueble.